UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2173


In Re:   ALVIN BERNARD TRUESDALE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:92-cr-00034-MR-1)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alvin Bernard Truesdale, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alvin    Bernard       Truesdale      petitions        for    a     writ   of

mandamus seeking an order directing the district court to file

and liberally construe his pleadings and to schedule a hearing.

We conclude that Truesdale is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary        circumstances.         Kerr    v.    United       States

Dist.    Court,        426    U.S.    394,    402    (1976);     United          States   v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                            Mandamus may

not be used as a substitute for appeal, In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007), and is available only

when the petitioner has a clear right to the relief sought.                               In

re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.

1988).

               The relief sought by Truesdale is not available by way

of mandamus.           Accordingly, we deny the petition for writ of

mandamus.          We dispense with oral argument because the facts and

legal    contentions         are     adequately     presented    in     the       materials

before       the    court    and   argument      would   not    aid    the       decisional

process.

                                                                       PETITION DENIED




                                             2